DETAILED ACTION
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 10, 13-16, and 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lechner et al. (US 2017/0294135).

Regarding claims 1-2, 10, 13-16, 20, Lechner discloses a flight simulation system which comprises a live aircraft. See paragraph 0011. 

Lechner discloses wherein live flight data is received for the aircraft with reference to a pre-determined flight model and simulated flight data for the simulated scenario at the simulated altitude, and wherein the system displays simulated calculated flight data (e.g. simulated altitude as per claim 2), while moving through displayed scene images at a rate and in a direction corresponding to the displayed flight data. See paragraphs  0047-0049 and 0042.   

Regarding claim 7, Lechner discloses wherein the altitude can be simulated as desired (i.e. position within a synthetic environment), which could include a higher simulated altitude. See paragraph 0040.  

Regarding claim 10, Lechner discloses a head down display in paragraph 0058. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable ove Lechner et al. (US 2017/0294135) in view of Johnsson et al. (US 9,865,175).

Regarding claims 3-6 and 18-19, Lechner does not teach the claim elements including calculating the simulated flight data and converting live data to compensate for differences in characteristics of the aircraft, defined by the flight model, when flying at a simulated altitude, or adjusting the controls based thereon. However, this concept is established with regard to live aircraft simulations, as is disclosed by Johnsson in col. 4: 4-18. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Lechner system, in order to allow for versatile simulations. 

Allowable Subject Matter
Claims 8-9, 17, is objected to as depending from a rejected base claim, but would be allowable if rewritten to include the base claim and any intervening claims. The prior art does not teach or suggest the claimed subject matter including the low level simulation or carrier landing simulation as claimed. 

Claims 11-12 are objected to as depending from a rejected base claim, but would be allowable if rewritten to include the base claim and any intervening claims. The prior art does not teach or suggest the claimed subject matter, including the auto termination of the simulation based upon a real event. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715